                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ANASTAZIA SCHMID,                                   )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )       No. 1:14-cv-00200-WTL-TAB
                                                    )
STEVE MCCAULEY,                                     )
                                                    )
                             Respondent.            )

        ORDER GRANTING PETITION FOR A WRIT OF HABEAS CORUPUS

       Petitioner Anastazia Schmid was found guilty but mentally ill of murder and related

charges in an Indiana state court. Ms. Schmid now seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2254. After reviewing the record and the parties’ briefs, the Court concludes that

Ms. Schmid received ineffective assistance of counsel at trial in violation of her Sixth Amendment

rights. Ms. Schmid’s counsel failed to request a competency hearing before trial despite his

inability to communicate effectively with her about her case due to her mental state.

       In denying Ms. Schmid’s ineffective-assistance-of-counsel claim, the Indiana Court of

Appeals unreasonably determined the facts and unreasonably applied clearly established Federal

law as determined by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668

(1984), and Drope v. Missouri, 420 U.S. 162, 171 (1975). When these standards are correctly

applied, they reveal that Ms. Schmid’s counsel’s errors “so undermined the proper functioning of

the adversarial process that the trial cannot be relied on as having produced a just result.”

Strickland, 466 U.S. at 686.

       A federal habeas court “will not lightly conclude that a State’s criminal justice system has

experienced the ‘extreme malfunctio[n]’ for which federal habeas relief is the remedy.” Burt v.


                                               1
Titlow, 571 U.S. 12, 20 (2013) (citation omitted). But this case presents a rare instance where this

has occurred. Accordingly, Ms. Schmid’s petition for a writ of habeas corpus is GRANTED. A

writ of habeas corpus shall issue ordering Ms. Schmid’s release from custody unless the State

elects to retry Ms. Schmid within 120 days of the entry of Final Judgment.

                                               I.
                                           Background

       Federal habeas review requires the Court to “presume that the state court’s factual

determinations are correct unless the petitioner rebuts the presumption by clear and convincing

evidence.” Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

§ 2254(e)(1). On direct appeal, the Indiana Court of Appeals summarized the relevant facts and

procedural history as follows:

               Schmid has an extensive history of psychological problems that began
       when she was a young girl. By 2001, when she was twenty-eight years of age,
       she had been married and divorced and was living with her boyfriend, Tony
       Heathcote (Heathcote), the victim. Schmid’s prior marriage had produced a
       daughter, and, on March 2, 2001, Schmid was informed that Heathcote allegedly
       had molested her daughter. Upon receiving this news, Schmid became very
       upset. Two days later, on March 4, 2001, Schmid and Heathcote were having
       sexual relations at their home using restraints, a dog collar, a leash, and a blindfold
       when Heathcote suggested that Schmid play the part of the little girl and Heathcote
       would play the part of the daddy. This statement caused Schmid to think of her
       daughter. At that time, Schmid obtained a knife and began stabbing Heathcote
       who was blindfolded and restrained at the ankles. Heathcote was stabbed thirty-
       nine (39) times and died. Later, Schmid indicated that at the time of the stabbing
       she had heard a voice telling her that she was the messiah and that Heathcote was
       evil and needed to be eliminated. Following a jury trial, Schmid was convicted
       with verdicts of guilty but mentally ill.

Schmid v. State, 804 N.E.2d 174, 177 (Ind. Ct. App. 2004).

       Ms. Schmid was arrested on March 6, 2001, and charged with murder and related counts.

Dkt. 66-3, p. 45. Three judges presided over the proceedings, beginning with Judge George J.




                                                 2
Heid. Trial Tr. 1. 1 The court appointed public defenders Phillip Smith and Amy Hutchinson to

represent Ms. Schmid. Id., p. 39-40. They filed a motion for a competency hearing and Ms. Schmid

was evaluated by Dr. Richard Rahdart and Dr. Mukesh Desai. Id. p. 40. On June 25, 2001, the trial

judge determined that she was not competent, so she was transferred to Evansville State Hospital

for treatment. Id. pp. 52-53; 62. On October 16, 2001, she returned to the county jail. Id., p. 62.

       On January 16, 2002, Ms. Hutchinson filed a second motion to determine competency

because Ms. Schmid was experiencing hallucinations and “going backwards again.” Id. p. 51; Trial

Tr. 17. The court reappointed Dr. Rahdert and Dr. Desai, who evaluated Ms. Schmid on January

22 and 23, 2002. Id. at 18. Although both found her competent, the court did not make a

competency determination. On February 6, 2002, the trial judge changed. Judge David J. Crouse

took over as the pro tem judge for Judge Heid. Id. at 27.

       Eight months elapsed between Dr. Rahdert and Dr. Desai’s evaluations and the start of Ms.

Schmid’s trial. During this time, she was transported several times to Wabash Valley Hospital to

be evaluated and have her medications adjusted by a psychiatrist based on fluctuations in her mood

and behavior. Dkt. 42-4, PCR Confidential Exhibit Vol. 1, pp. 17-24, 51-54, 72-78, 83-84; PCR

App. 56-57. Prior to and during her trial, the county jail administered the following psychiatric

medications daily to Ms. Schmid: Neurontin, Topamax, Depakote, Klonopin, Thorazine, Effexor,

Zyprexa, and Risperdal. Id., pp. 51-54.

       Shortly before the trial commenced, the pro tem judge, Judge Crouse, was relieved from

his temporary duties by Judge Thomas H. Busch, who became the third judge to preside over the

case. Trial Tr. 54. On August 12, 2002, Ms. Schmid’s family retained private counsel, David



1
  The Court uses the following citation format throughout this Order: “Trial Tr.” – Trial
Transcripts; “PCR App.” – Post-Conviction Appeal Appendix; “PCR Tr.” – Post-Conviction
Hearing Transcript; “Ex.” – Equitable Tolling Hearing Exhibit.
                                                 3
Hennessy, who became lead counsel on the case. Dkt. 66-3, p. 54; PCR Tr. 432.

       On August 15, 2002, Ms. Hutchinson filed a motion to withdraw. Dkt. 66-3, p. 75. On

August 19, 2002, Mr. Hennessy filed a motion for continuance. Dkt. 66-3, pp. 69-70. The court

denied both motions. Trial Tr. 77-78.

       Prior to the start of trial, the judge realized that a final determination of Ms. Schmid’s

competency to stand trial had never been made. Dkt. 66-3, p. 91; dkt. 66-4, pp. 2-5. On August 23,

2002, despite 1) his lack of personal knowledge of the proceedings before he took the bench three

weeks prior; 2) the eight months that had passed since Ms. Schmid’s last evaluation, during which

her medications had been adjusted on several occasions; and 3) without any further evaluations or

a hearing to determine Ms. Schmid’s present mental state, the court entered a nunc pro tunc

competency determination backdated to February 8, 2002. Dkt. 66-4, p. 5. On September 19, 2002,

the court granted Mr. Smith’s motion to withdraw as counsel. Dkt. 66-3, p.77. Ms. Hutchinson

continued to assist Mr. Hennessy.

       Trial by jury began on September 30, 2002. Mr. Hennessy presented evidence of Ms.

Schmid’s mental illness, including the testimony of three psychiatrists. Dr. Desai testified to her

psychiatric history, stating “she had a history of hallucinations from about age five . . . [and] a

history of several psychiatric hospitalizations.” Trial Tr. 613. His diagnosis was:

       she suffered from dissociative disorder not otherwise specified [and] ... bipolar
       disorder with psychotic features. The evidence for this is the history of auditory
       hallucinations, hearing voices, the visual hallucinations, seeing angels and devils,
       delusional belief that [Heathcote] was the devil.

Id. at 621. Dr. Desai opined that at the time of Mr. Heathcote’s death, Ms. Schmid “was not able

to appreciate the nature and quality of her act.” Id. at 622. Similarly, Dr. Rahdert and Dr. Coon

each diagnosed Ms. Schmid with schizoaffective disorder and both found that she was legally

insane at the time of the killing. Id. at 688-91, 741-42. On the other hand, Dr. Crane, the

                                                4
prosecution’s witness, testified that he believed Ms. Schmid was able to appreciate the

wrongfulness of her acts at the time of the murder. Id. at 782.

       During the trial, Schmid’s attorneys had increasing concerns as to her competence. In a

sidebar on October 2, 2002, Mr. Hennessy stated:

       The Court’s aware from previous competency and restoration of competency pretty
       much the mental condition of Ms. Schmid. Yesterday she was having some
       problems and the voices were starting and it’s typical of the schizophrenic aspect
       of the mental disease that they start as whispers and build and to a crescendo and
       that’s where they were. Through the day we’d get a break and that helped her and
       then last night [Ms. Hutchinson] went to see her and [Ms. Hutchinson] has some
       real concerns after that meeting.

Id. at 223-24.

       Ms. Hutchinson added that Ms. Schmid had been experiencing severe shaking, was hearing

voices, and that her eyes would “just fixate on one spot.” Id. at 225. The judge responded, “I don’t

want to question [Ms. Schmid] because that’s probably not appropriate.” He then asked

Ms. Hutchinson if Ms. Schmid knew “enough to let you know when she’s having a problem or

does someone have to observe her and let us know?” Id. Ms. Hutchinson stated she thought Ms.

Schmid could let her know when she was having a problem and that they would let the Court know

if they questioned her competence. Id. at 226.

       Without further inquiry, the Court resumed the trial. The following day, the prosecutor

requested a ruling from the court that Ms. Schmid was competent. Id. at 328. Judge Busch asked

counsel if there was any objection and stated that from his observations, Ms. Schmid appeared

aware of the proceedings and had been communicating with counsel. In response, Mr. Hennessy

stated, “[w]e would stipulate to that ... she’s been communicating with counsel.” Id.

Ms. Hutchinson stated, “[s]he gets—she can talk to me about the trial last night as well, it’s just

the auditory voices and her eyes, I had some concerns.” Id. at 329. The Court found her no reason


                                                 5
to find Ms. Schmid incompetent. Id.

       The jury returned its verdict on October 5, 2002, finding Ms. Schmid guilty, but mentally

ill, of murder and other related charges. Dkt. 66-1, pp. 32-33. The court sentenced Ms. Schmid to

55 years’ incarceration, with five years suspended. Dkt. 66-3, pp. 56-58. Ms. Schmid’s conviction

was upheld on direct appeal. Schmid, 804 N.E.2d 174. After her petition to transfer was denied by

the Indiana Supreme Court, Ms. Schmid sought state post-conviction relief. On appeal from the

denial of post-conviction relief, she argued that: 1) her attorneys were ineffective for failing to

raise the defense of use of justifiable reasonable force; 2) “she was incompetent to stand trial, and

the attorneys were ineffective for failing to bring to the court’s attention her deteriorated mental

condition”; 3) her attorneys were ineffective for failing to communicate a plea offer; and 4) her

trial attorneys were ineffective for failing to explore the possibility that she testify. Dkt. 61-9. The

Indiana Court of Appeals affirmed the denial of postconviction relief on August 13, 2012. Dkt. 6-

11. On transfer to the Indiana Supreme Court, Ms. Schmid reasserted her claims, and the Indiana

Supreme Court denied transfer on November 8, 2012.

       Ms. Schmid filed the instant petition for a writ of habeas corpus on February 11, 2014. This

Court denied her petition as untimely on June 24, 2014. The Seventh Circuit Court of Appeals

vacated the judgment and remanded the case with instructions to consider holding an evidentiary

hearing on the issue of equitable tolling. Dkt. 49. A hearing was held on February 15, 2019.

Dkt. 101. The Court found that Ms. Schmid was entitled to equitable tolling, dkt. 108, and now

turns to the merits of her claims.

                                                II.
                                          Applicable Law

       A. Federal Review of State-Court Convictions



                                                  6
       A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) directs how the Court

must consider petitions for habeas relief under § 2254. “In considering habeas corpus petitions

challenging state court convictions, [the Court’s] review is governed (and greatly limited) by

AEDPA.” Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

marks omitted). “The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

retrials and to ensure that state-court convictions are given effect to the extent possible under law.”

Id. (citation and quotation marks omitted).

       A federal habeas court cannot grant relief unless the state court’s adjudication of a federal

claim on the merits:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       “The decision federal courts look to is the last reasoned state-court decision to decide the

merits of the case, even if the state’s supreme court then denied discretionary review.” Dassey,

877 F.3d at 302. “Deciding whether a state court’s decision ‘involved’ an unreasonable application

of federal law or ‘was based on’ an unreasonable determination of fact requires the federal habeas

court to train its attention on the particular reasons—both legal and factual—why state courts

rejected a state prisoner’s federal claims, and to give appropriate deference to that decision[.]”

Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). “This

is a straightforward inquiry when the last state court to decide a prisoner’s federal claim explains

                                                  7
its decision on the merits in a reasoned opinion.” Id. “In that case, a federal habeas court simply

reviews the specific reasons given by the state court and defers to those reasons if they are

reasonable.” Id.

       “For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

an incorrect application of federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011). “A state

court’s determination that a claim lacks merit precludes federal habeas relief so long as fairminded

jurists could disagree on the correctness of the state court’s decision.” Id. “If this standard is

difficult to meet, that is because it was meant to be.” Id. at 102. “The issue is not whether federal

judges agree with the state court decision or even whether the state court decision was correct.

The issue is whether the decision was unreasonably wrong under an objective standard.” Dassey,

877 F.3d at 302. “Put another way, [the Court] ask[s] whether the state court decision ‘was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.’” Id. (quoting Richter, 562 U.S. at 103).

“The bounds of a reasonable application depend on the nature of the relevant rule. The more

general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.” Schmidt v. Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and

quotation marks omitted).

       B. Ineffective Assistance of Counsel

       A criminal defendant has a right under the Sixth Amendment to effective assistance of

counsel. See Strickland, 466 U.S. at 687. For a petitioner to establish that “counsel’s assistance

was so defective as to require reversal,” she must make two showings: (1) that counsel rendered

deficient performance that (2) prejudiced the petitioner. Id. “This inquiry into a lawyer’s

performance and its effects turns on the facts of the particular case, which must be viewed as of


                                                 8
the time of counsel’s conduct.” Laux v. Zatecky, 890 F.3d 666, 673-74 (7th Cir. 2018) (citation

and quotation marks omitted). “As for the performance prong, because it is all too easy to conclude

that a particular act or omission of counsel was unreasonable in the harsh light of hindsight,

Strickland directs courts to adopt a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 674 (citation and quotation marks omitted).

“The prejudice prong requires the defendant or petitioner to ‘show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Id. (quoting Strickland, 466 U.S. at 694). As applied to cases involving counsel’s

failure to request a competency hearing, the petitioner must “establish a reasonable probability that

[she] would have been found incompetent . . . if [her] attorneys had requested a competency

hearing.” Burt v. Uchtman, 422 F.3d 557, 569 (7th Cir. 2005).

       C. Competency

       The Fourteenth Amendment due process guarantees do not permit the trial of an individual

who “lacks mental competency.” Indiana v. Edwards, 544 U.S. 164 (2008). Competency to stand

trial requires the ability to understand the proceedings and to assist counsel in preparing a defense.

United States v. Berry, 565 F.3d 385, 398 (7th Cir. 2009); see also Drope, 420 U.S. at 171; Dusky

v. United States, 362 U.S. 402 (1960). It is well settled that “where the evidence raises a ‘bona fide

doubt’ as to a defendant’s competence to stand trial,” the trial court, either on its own motion or at

the request of counsel, must conduct a competency hearing. Pate v. Robinson, 383 U.S. 375 (1966);

accord Drope, 420 U.S. 162; Burt, 422 F.3d at 567.

                                                III.
                                             Discussion

          Ms. Schmid claims that the Indiana Court of Appeals unreasonably determined that

Ms. Schmid’s counsel was not ineffective for 1) failing to demand a competency hearing, and 2)

                                                 9
failing to request a justifiable reasonable force defense. Dkt. 66. The respondent maintains that

Ms. Schmid is not entitled to habeas relief on either claim. The Court concludes that Ms. Schmid

is entitled to relief based on her counsel’s failure to request a competency hearing, and thus will

not reach the question of whether her counsel provided ineffective assistance when he failed to

request a justifiable reasonable force defense.

       The last reasoned opinion at issue here is the Indiana Court of Appeals’ decision affirming

the denial of Ms. Schmid’s petition for post-conviction relief. See Wilson, 138 S. Ct. at 1191-92.

The Indiana Court of Appeals disposed of Ms. Schmid’s claim that her trial counsel was ineffective

for failing to request a competency hearing at the time of trial as follows:

       We review claims of ineffective assistance of counsel under the two-part test
       announced in Strickland v. Washington, 466 U.S. 668, 687 (1984). To prevail, a
       claimant must show counsel’s performance fell below an objective level of
       reasonableness based on prevailing professional norms, Taylor v. State, 882 N.E.2d
       777, 781 (Ind. Ct. App. 2008), and that deficient performance resulted in prejudice.
       Id.

       “Prejudice occurs when the defendant demonstrates that ‘there is a reasonable
       probability that, but for counsel’s unprofessional errors, the result of the proceeding
       would have been different.’” Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind. 2006)
       (quoting Strickland, 466 U.S. at 694). We need not consider whether counsel’s
       performance fell below the objective standard if that performance would have not
       changed the outcome. Strickland, 466 U.S. at 687.

       [***]

       2. Competency Hearing
       It is a violation of due process to convict a defendant who is incompetent to stand
       trial. Gibbs v. State, 952 N.E.2d 214, 219 (Ind. Ct. App. 2011), trans. denied. A
       defendant is not competent to stand trial when she is unable to understand the
       proceedings and assist in the preparation of her defense. Id. Schmid was initially
       found incompetent, but was then found competent to stand trial. She argues her
       trial counsel should have asked for another competency hearing. We disagree.

       The post-conviction court found:




                                                  10
       Conclusions of Law on Issue (A)(4):[ 2]
       A.     I.C. 35-36-3-2 does not require a hearing for a finding by the court after a
             defendant attains the ability to understand the proceedings and assist in the
             preparation of the defendant’s defenses.
       B.    Based on [the] testimony of [Schmid’s trial counsel], Schmid was able to
             assist and communicate with her attorneys.
       C.    Further, it seems this issue was or could have been raised on appeal.
                                              ***
       Conclusions of Law on Issue (A)(6):
       A.    Based on the opinions of Dr. Rahdert and Dr. DeSaii, Schmid was
             competent to stand trial.
       B.    Schmid failed to prove how a hearing on her incompetence would have
             resulted in a different outcome.

       (App. at 96-97.)

       After the court found Schmid incompetent, she was committed to a mental health
       facility “for a few months.” (Tr. at 439.) On January 17, 2002, after Schmid was
       released from the mental health facility, her trial counsel asked for an evaluation
       to determine competency. The court appointed two doctors to determine Schmid’s
       competency, and both determined she was competent to stand trial. At the PCR
       hearing, one of Schmid’s trial counsel, Amy Hutchinson, testified she was able to
       communicate with Schmid during trial and Schmid was able to understand the
       proceedings. Hutchinson testified she and other trial counsel were able to
       communicate effectively with Schmid when they visited Schmid at the jail.

                In support of her contention she was incompetent to stand trial, Schmid
       presented evidence to the post-conviction court that she was highly medicated
       during trial, and often appeared “on edge” or “nervous,” (Id. at 441), during the
       court proceedings. Schmid’s argument on appeal is a reiteration of her argument
       before the post-conviction court, and we are not permitted to reweigh the evidence or
       judge the credibility of the witnesses before the lower court. See Fisher, 810 N.E.2d
       at 679 (the post-conviction court is the sole judge of the weight of the evidence and the
       credibility of witnesses). Accordingly, we will not disturb the post-conviction court’s
       decision.

Schmid v. State, 972 N.E.2d 949, 951; 953 (Ind. Ct. App. 2012).




2
  In Ms. Schmid’s state post-conviction proceedings, Issue (A)(4) was that “[c]ounsel failed to
force a hearing to determine the Defendant’s competency after the Defendant had been found
incompetent to stand trial and hospitalized for mental illness.” Similarly, Issue (A)(6) was that
“[c]ounsel failed to recognize that Defendant was incompetent to stand trial and failed to procure
a continuance or competency exam on those grounds.” Dkt. 66-1, pp. 47-48.
                                                  11
       The Indiana Court of Appeals correctly set forth the Strickland standard, but did not

separately address both prongs of Strickland when analyzing Ms. Schmid’s claim. Instead, it set

forth the post-conviction court’s reasoning and declined to disturb that court’s decision. The

Indiana Court of Appeals’ decision on this issue can be read as holding both that it was not deficient

performance to fail to ask for a competency hearing and that Ms. Schmid failed to show that she

was prejudiced by the lack of a competency hearing.

       In Burt v. Uchtman, 422 F.3d 557, 566 (7th Cir. 2005), the Seventh Circuit reviewed a

similar decision in which the Illinois Supreme Court did not address deficient performance but

held that the petitioner did not establish prejudice because he failed to demonstrate a bona fide

doubt that he was competent at trial. Like Ms. Schmid, Mr. Burt was prescribed numerous

psychiatric drugs in the months before he pleaded guilty to two counts of murder. Id. at 565-66.

Eight months before his guilty plea, he was evaluated and found to be competent. Id. at 561. His

prescriptions changed in the time between his evaluation and his guilty plea and his counsel had

concerns about his lack of alertness, mood swings, belligerence, and rationality. Id. at 565-68.

       The Seventh Circuit concluded that Mr. Burt’s counsel performed deficiently when they

failed to request a renewed competency hearing before his trial and eventual guilty plea, as Drope

and Pate require contemporaneous competency exams when there is a bona fide doubt as to a

defendant’s competence to stand trial. Id. at 568. Furthermore, the Seventh Circuit held that the

Illinois Supreme Court unreasonably applied Strickland when it “ignored a wealth of evidence that

established a reasonable probability Burt would have been found incompetent had a hearing been

held.” Id. at 570.

       The Indiana Court of Appeals similarly failed to consider evidence of Ms. Schmid’s

incompetence before trial. To conclude that Ms. Schmid was competent at the time of trial, the


                                                 12
Indiana Court of Appeals relied on two facts. First, the Indiana Court of Appeals stated that

“[b]ased on [the] testimony of [Ms. Schmid’s trial counsel], Ms. Schmid was able to assist and

communicate with her attorneys.” Schmid, 972 N.E.2d at 953. The Indiana Court of Appeals altered

the quote from the trial court’s decision on post-conviction which stated that “[b]ased on testimony

of Amy Hutchinson and Phil Smith, Ms. Schmid was able to assist and communicate with her

attorneys.” PCR App. 96.

       The original quote makes clear that the post-conviction court and, by adoption, the Indiana

Court of Appeals relied only on the testimony of Ms. Hutchinson and Mr. Smith to conclude that

Ms. Schmid was able to assist her attorneys. This is significant because Mr. Smith had withdrawn

from representing Ms. Schmid before trial. He testified at the state post-conviction hearing that

once Mr. Hennessy appeared in the case, “the public defender’s office felt their participation was

not necessary.” PCR Tr. 416. Amy Hutchinson also testified that she took a supporting role to

attorney David Hennessy who was Ms. Schmid’s lead counsel at trial. PCR 432. CHECK

       As Ms. Schmid’s lead attorney at trial, Mr. Hennessy’s assessment of Ms. Schmid’s ability

to participate in her defense should have been key to any determination by the state post-conviction

court about whether there was a bona fide doubt Ms. Schmid was competent to stand trial.

       At the state post-conviction evidentiary hearing Mr. Hennessy stated that if he had

attempted to convey a preliminary plea offer to Ms. Schmid before trial, she would have given him

a “blank stare.” PCR Tr. 407-08. Therefore, he did not bother to discuss it with her. When asked

whether he thought Ms. Schmid was able to assist in her defense, Mr. Hennessy testified: “I think

she could understand what you’re saying but she was heavily medicated and it—I don’t know

almost like being immobilized.” PCR Tr. 366.




                                                13
       While Ms. Hutchinson testified that Ms. Schmid was able to assist in her defense after she

initially regained competency, she also testified that “Anastasia was fairly psychotic at times. And

would talk about voices and things like that and the biggest issue comes in to making sure that she

is dealing in reality and not responding to voices.” PCR Tr. 441, 443.

       The second fact the Indiana Court of Appeals relied upon to find that Ms. Schmid was

competent at the time of trial was that Dr. Rahdert and Dr. DeSai found Ms. Schmid competent to

stand trial. But the Court of Appeals failed to confront the fact that their competency evaluation

took place eight months before trial. Dkt. 66-3, p. 86. In Burt, the Seventh Circuit rejected a trial

court’s reliance on eight-month-old psychiatric evaluations as they “could not have addressed

[petitioner’s] current psychological condition because of the numerous changes made to his

prescriptions in the eight months between the examination and the start of trial.” Id.

       Here, Ms. Schmid’s medications were adjusted several times in the eight months between

Dr. DeSai and Dr. Rahdert’s evaluations and the commencement of her trial. Dkt. 42-4, PCR

Confidential Exhibit Vol. 1, pp. 17-24, 51-54, 72-78, 83-84; PCR App. 56-57. Furthermore, Ms.

Schmid’s mental illness left her prone to psychotic episodes triggered by stressful or traumatic

situations. Trial Tr. 622-23, 690. Consequently, a psychiatric evaluation conducted eight months

prior would provide little insight into Ms. Schmid’s mental fitness at the time of the trial.

       The Indiana Court of Appeals unreasonably applied federal law when it held that neither

prong of Strickland had been satisfied. 3 28 U.S.C. § 2254(d)(1). In Burt, the Seventh Circuit held



3
  The Indiana Court of Appeals’ also based its decision on an unreasonable finding of fact in light
of the evidence presented in the State court proceeding when they ignored Mr. Hennessy’s
testimony regarding Ms. Schmid’s mental state and the fact that her competency determination
was made eight months before trial. 28 U.S.C. § 2254(d)(2). Factual determinations are not
unreasonable under § 2254(d)(2) “merely because the federal habeas court would have reached a
different conclusion in the first instance,” nor are they unreasonable if “[r]easonable minds
reviewing the record might disagree about the finding in question.” Wood v. Allen, 558 U.S. 290,
                                                 14
that the Illinois state court unreasonably applied Strickland when it held that Mr. Burt’s attorney’s

failure to request a competency hearing contemporaneous with his trial did not prejudice Mr. Burt.

Burt, 422 F.3d at 570. Like in Burt, the Indiana Court of Appeals ignored key evidence of Ms.

Schmid’s potential incompetence when it analyzed the prejudice prong of Strickland. And by

relying on Dr. DeSai and Dr. Rahdert’s evaluations to determine both that Ms. Schmid’s counsel

did not perform deficiently and that she was not prejudiced by the lack of competency hearing at

the time of her trial, the Indiana Court of Appeals unreasonably applied federal law as established

in Drope and Pate. See Burt, 422 F.3d at 568.

       In sum, the Indiana Court of Appeals’ decision “was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Richter, 131 S.Ct. at 786-87. It is well settled that “where the evidence

raises a ‘bona fide doubt’ as to a defendant’s competence to stand trial,” the trial court, either on

its own motion or at the request of counsel, must conduct a competency hearing. Pate, 383 U.S.

375; accord Drope, 420 U.S. 162. These Supreme Court cases leave no room for a trial attorney

to strategically decide not to request a competency hearing when he has a bona fide doubt as to the

defendant’s competence, as Ms. Schmid’s counsel did.


301 (2010) (citation and quotation marks omitted). But here, reasonable minds could not disagree
that testimony from Ms. Schmid’s trial counsel, Mr. Hennessy and Ms. Hutchinson, in addition to
the fact that Ms. Schmid had previously been found incompetent and was taking numerous
psychiatric medications, establishes a bona fide doubt as to her competency at the time of trial. See
Wood, 558 U.S. at 301. Although at times they thought she understood what they were saying, at
other times she responded to voices in her head, was psychotic, and unable to assist in her defense.
It is an open question whether meeting the § 2254(d)(2) standard necessarily requires meeting the
§ 2254(e)(1) standard. See Id.; Price v. Thurmer, 637 F.3d 831, 837 (7th Cir. 2011). Although
the Court analyzes the factual determination under § 2254(d)(2), the arguably more demanding
standard of § 2254(e)(1) is also met because testimony from Ms. Schmid’s lead trial attorney that
she was incapable of discussing a potential plea offer is clear and convincing evidence that the
state post-conviction court incorrectly determined that she was competent.


                                                 15
       The testimony of Ms. Schmid’s counsel that she was psychotic, heavily medicated, and

would have stared blankly had Mr. Hennessy attempted to discuss a plea offer with her, raised a

bona fide doubt as to her competence to stand trial, particularly when one takes into account that

she had previously been declared incompetent during the same proceedings. Her counsel’s failure

to request a competency hearing, and instead to stipulate to her competency when the prosecution

raised the issue during trial was deficient performance. And because the evidence raises a bona

fide doubt as to her competence to stand trial, she has “establish[ed] a reasonable probability that

[she] would have been found incompetent . . . if [her] attorneys had requested a competency

hearing.” Burt, 422 F.3d at 569.

                                               IV.
                                            Conclusion

       For the reasons explained above, Ms. Schmid’s petition for a writ of habeas corpus is

granted because she failed to receive effective assistance of counsel during trial in violation of

her Sixth Amendment rights. Since Ms. Schmid is entitled to relief on this claim, the Court need

not reach her claim that trial counsel should have requested a justifiable reasonable force defense.

       A writ of habeas corpus shall issue ordering Ms. Schmid’s release from custody unless the

State elects to retry her within 120 days of entry of Final Judgment in this action.

       Final Judgment in accordance with this decision shall issue.

       IT IS SO ORDERED.



Date: 5/15/2019




                                                 16
Distribution:

Henry A. Flores, Jr.
INDIANA ATTORNEY GENERAL
henry.flores@atg.in.gov

Kelly A. Loy
OFFICE OF THE INDIANA ATTORNEY GENERAL
kelly.loy@atg.in.gov

Caryn Nieman Szyper
INDIANA ATTORNEY GENERAL
caryn.szyper@atg.in.gov

Joshua T. Wackerly
PILLSBURY WINTHROP SHAW PITTMAN, LLP
joshua.wackerly@pillsburylaw.com




                                17
